Title: From Alexander Hamilton to ———, 26 September 1792
From: Hamilton, Alexander
To: 



My Dear Sir
Philadelphia Sept. 26.1792

Some days since, I was surprised with the following intelligence, in a letter from Mr. King (whose name I disclose to you in confidence).
“Burr is industrious in his Canvass and his object is well understood by our Antis. Mr. Edwards is to make interest for him in Connecticut and Mr. Dallas, who is here, and quite in the circle of the Governor and the party informs us, that Mr. Burr will be supported as Vice President in Pensylvania. Nothing which has hereto-fore happened so decisively proves the inveteracy of the opposition. Should they succeed much would be to be apprehended”
Though in my situation I deem it most proper to avoid interference in any matter relating to the elections for Members of the Government—Yet I feel reasons of sufficient force to induce a departure from that rule in the present instance.
Mr. Burr’s integrity as an Individual is not unimpeached. As a public man he is one of the worst sort—a friend to nothing but as it suits his interest and ambition. Determined to climb to the highest honours of State, and as much higher as circumstances may permit—he cares nothing about the means of effecting his purpose. Tis evident that he aims at putting himself at the head of what he calls the “popular party” as affording the best tools for an ambitious man to work with. Secretly turning Liberty into ridicule he, knows as well as most men how to make use of the name. In a word, if we have an embryo-Cæsar in the United States ’tis Burr.
 